UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 March 7, 2017 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 2.02: RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On March 7, 2017, John Wiley & Sons Inc., a New York corporation (the “Company”), issued a press release announcing the Company’s financial results for the third quarter of fiscal year 2017. A copy of the Company’s press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this report, including the exhibits hereto, (x)shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section and (y)shall not be incorporated by reference into any filing of the Company with the Securities and Exchange Commission, whether made before or after the date hereof, regardless of any general incorporation language in such filings (unless the Company specifically states that the information or exhibits in this particular report are incorporated by reference). The furnishing of the information set forth in this report is not intended to, and does not, constitute a determination or admission as to the materiality or completeness of such information. ITEM 9.01: FINANCIAL STATEMENTS AND EXHIBITS Exhibit No.Description 99.1Press release dated March 7, 2017 titled “Wiley Reports Third Quarter Fiscal Year 2017 Results” (furnished and not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and not deemed incorporated by reference in any filing under the Securities Act of 1934, as amended). Investor Contact: Brian Campbell VP, Investor Relations brian.campbell@wiley.com Wiley Reports Third Quarter Fiscal Year 2017 Results · Third quarter revenue of $436.5 million, up 3% over prior year on a constant currency basis (flat on a US GAAP basis) primarily due to the impact of shifting to time-based journal subscriptions (+$29M) · Third quarter journal subscription revenue up 23% on a constant currency basis (+19%US GAAP) primarily due to the impact of shifting to time-based journal subscriptions (+$29M); excluding the impact of the subscription shift and currency, journal subscription revenue was even · Third quarter adjusted EPS of $0.92, up 37% on a constant currency basis primarily due to shift to time-based subscriptions (+$0.33).Adjusted EPS excludes certain charges and credits further described below and in the attached financial schedules. EPS on a US GAAP basis was $0.82. · Four new university Online Program Management partners signed – George Mason (VA), Seton Hall (NJ), St. John’s (NY), and Vlerick (Belgium); 19 new programs · Reaffirming full-year outlook of mid-single digit decline in adjusted EPS but revising revenue guidance from flat to a low-single digit decline due to market weakness for books.Both exclude the impact of foreign exchange, the shift to time-based journal subscriptions, and acquisitions March 7, 2017 (Hoboken, NJ) – John Wiley & Sons, Inc. (NYSE: JWa and JWb), a global research and learning company, today announced the following results for the third quarter of fiscal year 2017, ending January 31: % Change $ millions
